Citation Nr: 1121042	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1964 to June 1967, to include service in the Republic of Vietnam from March 1965 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

This matter was previously before the Board in May 2008 at which time it was remanded for additional development.  It is now returned to the Board. 

In January 2008, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In September 2010, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing; however, in a September 2010 statement, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2010).  Accordingly, the Board may properly evaluate the Veteran's claims.  

The Board finds that, in light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue of entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, depression and schizophrenia, has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's PTSD was caused by active service in the Republic of Vietnam.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As indicated above, the Veteran served on active duty from June 1964 to June 1967.  His service personnel records indicate he was deployed in the Republic of Vietnam, with the 197th Quartermaster Detachment, from March 1965 to March 1966.  The Veteran clearly articulated, at his January 2008 Board hearing, that while he was stationed at/near the United States Embassy in Saigon came under enemy car bomb attack and, in the aftermath of this incident, he witnessed numerous military and civilian casualties.  Based on this event, the Veteran maintains that he developed PTSD.  

VA was unable to confirm the Veteran's stressors, but appropriate inquiry with the United States Joint Services Records Research Center (JSRRC), confirmed that the 197th Quartermaster Detachment was based in Saigon and on March 30, 1965, while the Veteran was attached to this unit, the United States Embassy in Saigon was bombed with car heavily loaded with explosives, which resulted in 143 casualties.  See PTSD Stressor Memorandum, May 20, 2010.  Hence, although the Veteran had a noncombat military occupational specialty, he was attached to a unit that likely came under enemy attack, which strongly suggests he was exposed to such attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Accordingly, the Board finds the Veteran's account of in-service stressor(s) credible and to be sufficiently confirmed.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any PTSD diagnosis.  

The Board acknowledges that the Veteran was not diagnosed with PTSD at his June 2010 VA examination; nonetheless, a VA psychologist diagnosed him with PTSD, during a June 2004 VA psychiatric hospitalization intake examination and such diagnosis was related, at least in part, to the stressor(s) the JSRRC confirmed.  See VA Mental Care Note, Jun. 16, 2004.  Additionally, numerous VA treatment records, to include June 2006 and January 2009 VA mental health treatment records, document the Veteran's diagnosis of PTSD.  Under these circumstances, the medical evidence of record, at least arguably, indicates the Veteran has PTSD related to a confirmed in-service stressor(s).  Moreover, while the June 2010 VA examiner did not diagnose the Veteran with PTSD, the examiner specifically noted that the Veteran did present "several moderate symptoms of PTSD and depression."  In essence, the medical evidence documenting the Veteran's psychiatric treatment and history strongly suggests that VA medical professional have on multiple occasions found the confirmed stressors to support a PTSD diagnosis.  

In sum, the evidence of record tends to indicate that the Veteran experienced, witnessed, and/or was confronted with an event or circumstance that involved actual or threatened death or serious injury and VA medical professionals have, at least in-part, related this in-service occurrence to currently diagnosed PTSD; therefore, the criteria to establish the Veteran's entitlement to service connection for PTSA have been satisfied, under the recent revision to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Although further inquiry could be undertaken with the view towards additional development, to include obtaining additional medical opinion(s), the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for PTSD is warranted and, to this extent, the Veteran's claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


